Citation Nr: 1722973	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-29 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability, to include lumbar strain.

2.  Entitlement to service connection for a low back disability, to include lumbar strain.


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In an unappealed March 1993 rating decision, the RO denied service connection for a low back disability, to include lumbar strain, because the evidence failed to demonstrate that the Veteran suffered from a disability as the result of his service.

2.  Evidence received since the March 1993 rating decision is new and material to reopen a claim of entitlement to service connection for a low back disability, to include lumbar strain.

3.  Affording the Veteran the benefit of the doubt, the evidence establishes that the Veteran incurred a low back disability in service.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision that denied service connection for a low back disability, to include lumbar strain, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received after to the March 1993 rating decision is new and material to reopen a claim of entitlement to service connection for a low back disability, to include lumbar strain.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 3.303.

3.  The criteria to establish service connection for a low back disability, to include lumbar strain, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is required to determine whether new and material evidence has been received before it can reopen a claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

In general, VA shall reopen and review an adjudicated claim when a veteran submits new and material evidence that raises a reasonable possibility of substantiating the adjudicated claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the veteran's claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Service connection for a low back disability, to include lumbar strain was denied in an unappealed March 1993 rating decision because the evidence of record failed to demonstrate that the Veteran suffered from a disability as a result of his service.  The Veteran did not submit a notice of disagreement within one year of the March 1993 rating decision, and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  New evidence submitted after to the March 1993 rating decision includes private treatment records, VA treatment records, and statements provided by the Veteran and his ex-wife.  The Board finds that the new evidence received since the March 1993 rating decision is material, and that this new and material evidence is sufficient to reopen the previously denied claim of entitlement to service connection for a low back disability, to include lumbar strain.  See 38 C.F.R. § 3.156.

The evidence of record indicates that the Veteran injured his lower back in service, and that he suffered from a low back disability as a result of that injury following his service.  Affording the Veteran the benefit of the doubt, service connection is warranted.  See 38 C.F.R. § 3.102; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth criteria for direct service connection).
ORDER

The petition to reopen the previously denied claim of entitlement to service connection for a low back disability, to include lumbar strain, is granted.

Service connection is granted for a low back disability, to include lumbar strain.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


